Case: 16-15684   Date Filed: 06/13/2017   Page: 1 of 10


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-15684
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:14-cv-02737-JCF

THANOUSINH SOULINTHONG,

                                                            Plaintiff-Appellant,

                                   versus

TRUSTPOINT INTERNATIONAL, LLC,

                                                                     Defendant,

EXCELERATE DISCOVERY, LLC,
d.b.a.
TrustPoint International, LLC,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (June 13, 2017)

Before ED CARNES, Chief Judge, TJOFLAT, and WILLIAM PRYOR, Circuit
Judges.
                Case: 16-15684        Date Filed: 06/13/2017        Page: 2 of 10




PER CURIAM:

       Thanousinh Soulinthong, a female of Laotian and Chinese heritage, sued her

former employer, TrustPoint International, for, among other things, retaliation and

race, national origin, and gender discrimination under Title VII, 42 U.S.C.

§§ 2000e-2, 3, and 42 U.S.C. § 1981. The district court granted summary

judgment to TrustPoint on those claims. 1 This is Soulinthong’s appeal.

                                                 I.

       Soulinthong began working for TrustPoint in July 2012, when Todd Tabor

hired her as a Director of e-Discovery Client Solutions.2 She was assigned a

cubicle workspace, and after requesting and being denied an office and a company

cell phone, she met with human resources manager Rachel Watters in early August

to discuss those and other workplace concerns. During that meeting with Watters,

Soulinthong indicated that she believed that she was receiving poor treatment

based on her gender and ethnicity.

       At some point during her employment, Soulinthong and Tabor were

discussing hunting, and Soulinthong commented that people in her culture do not

hunt for sport, and Tabor replied “why can’t you be more like us.” And one
       1
          In the district court, the parties consented to a magistrate judge’s authority to conduct
all proceedings. We refer to the magistrate judge as the district court.
       2
          The following “facts” are taken from the record at summary judgment, construing the
evidence in the light most favorable to Soulinthong, the nonmoving party. See Hulsey v. Pride
Rests., LLC, 367 F.3d 1238, 1240 (11th Cir. 2004). We realize that they may not be the true
facts but we treat them as though they are for present purposes.
                                                  2
              Case: 16-15684    Date Filed: 06/13/2017      Page: 3 of 10


evening when Soulinthong was eating rice wrapped in seaweed for dinner, Tabor

saw her meal and asked “why do you have to be so weird?” which Soulinthong

believed was meant to highlight her cultural differences.

      In late September 2012 a problem with one of Soulinthong’s paychecks

arose. Although it is unclear what exactly happened, Soulinthong was issued a

check that the payroll manager, Jackie Jordan, did not know had been issued.

Jordan realized that the check was missing from her office, believed that it had

been stolen, and ordered a stop-payment on the check. When Soulinthong learned

that the check had been cancelled, she emailed Watters, Tabor, and Mike Hawn,

TrustPoint’s CEO, to complain, stating that “I need it remedied today . . . before I

can go forward with any work.” Tabor, after rejecting Watters and TrustPoint’s

CFO’s suggestion that he terminate Soulinthong, met with her to discuss the

paycheck issue and to issue a verbal warning about her “disruptive” and

“unprofessional” response to the incident. Tabor also directed Soulinthong to stop

copying CEO Hawn on her emails. During that meeting, Soulinthong asked why

her picture was not included on the TrustPoint website, and Tabor responded that

no one would expect someone of Soulinthong’s “coloring” to be on the webpage.

      A few days later, on November 2, Soulinthong sent a sarcastic and

disrespectful email to Watters after Watters could not confirm that an envelope

carrying Soulinthong’s paycheck had been postmarked by a certain date. Later that


                                          3
              Case: 16-15684     Date Filed: 06/13/2017    Page: 4 of 10


month, TrustPoint sent Soulinthong the calculation of amount she was owed as her

yearly bonus and, disagreeing with that calculation, Soulinthong emailed Tabor,

Hawn, and others to point out the problem in a tone that Tabor found disrespectful.

And on November 26, after Tabor told Soulinthong to check with other members

working on a large project about her planned vacation dates, Soulinthong

responded by telling Tabor that those members “are not my supervisors” and were

not required to check their vacation dates with her, and she did not “see what they

would offer.” Soulinthong again copied Hawn on that email. After consulting

with Watters and TrustPoint’s CFO, Tabor decided to fire Soulinthong on

November 28, 2012.

      Soulinthong sued TrustPoint for national origin and gender discrimination in

violation of Title VII, race discrimination and retaliation in violation of Title VII

and § 1981, state law breach of contract, and state law breach of the duty of good

faith. TrustPoint moved for summary judgment, and the district court granted that

motion as to Soulinthong’s federal claims and dismissed without prejudice her

state law claims. This is Soulinthong’s appeal of the district court’s entry of

summary judgment on her federal claims.

                                          II.

      We review de novo the district court’s grant of summary judgment. Hulsey,

367 F.3d at 1243. Under Title VII an employer is prohibited from discriminating


                                           4
                Case: 16-15684       Date Filed: 06/13/2017        Page: 5 of 10


“against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s race, color, religion, sex, or

national origin.” 42 U.S.C. § 2000e-2(a)(1). 3 A plaintiff can overcome summary

judgment with direct evidence of discrimination or through the use of

circumstantial evidence under the burden shifting framework set out in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973), and Texas

Department of Community Affairs v. Burdine, 450 U.S. 248, 101 S. Ct. 1089

(1981). Under that framework the plaintiff must first establish a prima facie case

of discrimination. McDonnell Douglas Corp., 411 U.S. at 802, 93 S. Ct. at 1824.

If the plaintiff makes that showing, then the burden shifts to the employer “to

articulate some legitimate, nondiscriminatory reason for the employee’s rejection.”

Id. “[S]hould the defendant carry this burden, the plaintiff must then have an

opportunity to prove by a preponderance of the evidence that the legitimate reasons

offered by the defendant were not its true reasons, but were pretext for

discrimination.” Burdine, 450 U.S. at 252, 101 S. Ct. at 1093.

       TrustPoint contends that Soulinthong has failed to establish a prima facie

case of discrimination on her race, national origin, and gender discrimination

claims. We need not decide that issue because even if Soulinthong established a


       3
          The framework governing Soulinthong’s Title VII claims also governs her § 1981
claims, and the analysis of her § 1981 claims is subsumed in this analysis of her Title VII claims.
See Standard v. A.B.E.B. Servs., Inc., 161 F.3d 1318, 1330 (11th Cir. 1998).
                                                 5
                Case: 16-15684        Date Filed: 06/13/2017        Page: 6 of 10


prima facie case, summary judgment on those claims was proper because she failed

to establish pretext.

       TrustPoint’s asserted legitimate nondiscriminatory reasons for firing

Soulinthong were that she acted in an unprofessional, disrespectful, and

insubordinate manner toward other TrustPoint employees. As a result, the burden

shifts back to Soulinthong who must “proffer sufficient evidence to create a

genuine issue of material fact regarding whether each of [TrustPoint]’s articulated

reasons is pretextual.” Chapman v. AI Transp., 229 F.3d 1012, 1024–25 (11th Cir.

2000) (en banc). Soulinthong can satisfy that burden “either by offering evidence

that [TrustPoint] more likely than not acted with a discriminatory motive, or by

showing that its proffered reasons are not credible, unless the record conclusively

shows that the real motive was a non-proffered reason that is non-discriminatory.”

Alvarez v. Royal Atl. Developers, Inc., 610 F.3d 1253, 1265 (11th Cir. 2010).

       Soulinthong contends that Tabor’s comments are significant evidence of

pretext for race and national origin discrimination.4 See Rojas v. Florida, 285 F.3d

1339, 1342–43 (11th Cir. 2002) (“[C]omments [showing some animus toward a

protected trait] can contribute to a circumstantial case for pretext.”) (emphasis


       4
         Soulinthong also contends that the district court erred by (1) considering inadmissible
evidence of an earlier settlement demand made upon TrustPoint, and (2) relying on the fact that
Tabor both hired and fired her in a short period of time to find “an inference against pretext” at
summary judgment. We need not decide those issues because, even if we do not consider that
evidence and inference, she has nevertheless failed to raise a genuine issue of fact as to her Title
VII and § 1981 claims.
                                                  6
                Case: 16-15684       Date Filed: 06/13/2017       Page: 7 of 10


omitted). Specifically, she points to Tabor’s comments about her food and

“coloring” and his response to her comment that in her culture people didn’t hunt

for sport. Soulinthong contends that those comments demonstrate Tabor’s racial

bias, which in turn is evidence that the reasons given for her termination were

pretextual.

       It appears from Soulinthong’s deposition testimony that the food and

hunting comments were made before Tabor, against the recommendations that

Soulinthong be fired, decided to retain Soulinthong and to instead issue a verbal

warning. And the “coloring” comment was made during the meeting where Tabor

issued the verbal warning, despite Watters’ and the CFO’s recommendations that

he fire her. As a result, Tabor’s comments do not demonstrate that he more likely

than not acted with a discriminatory motive when he finally did fire Soulinthong

after she continued to copy TrustPoint’s CEO onto emails and continued to treat

other TrustPoint employees in a sarcastic and disrespectful manner.5

       Similarly, Soulinthong has failed to offer evidence showing that TrustPoint’s

proffered reasons for terminating her were a pretext for gender discrimination. The


       5
           Soulinthong also contends that Jordan made discriminatory and racist comments.
Jordan, who had cancelled Soulinthong’s paycheck, told Tabor that Soulinthong had stolen that
check. Soulinthong contends that Jordan’s behavior with respect to the paycheck incident shows
that her termination was pretextual. But Soulinthong was not fired based on her behavior leading
up to the paycheck incident or her response to her check being cancelled. Instead, her
termination was based on her behavior after that incident. As a result, Jordan’s comments and
role in the paycheck incident are not relevant to the issue of pretext because that incident had no
bearing on Tabor’s ultimate decision to fire Soulinthong.
                                                7
              Case: 16-15684     Date Filed: 06/13/2017   Page: 8 of 10


only evidence Soulinthong points to as supporting her gender discrimination claim

is project manager Killian Connolly’s comment in an email that John Palumbo, a

male with less seniority than Soulinthong, needed to be the “man on the ground”

when it came to a specific client. Connolly’s email with the “man on the ground”

comment addressed that the work for that client “is going to be very interactive and

needs to be done in person,” which went to the fact that Palumbo was based in

Boston, where the client was located, while Soulinthong was based in Atlanta.

See Ash v. Tyson Foods, Inc., 546 U.S. 454, 456, 126 S. Ct. 1195, 1197 (2006)

(noting that a speaker’s meaning, and whether it is evidence of discriminatory

animus “may depend on various factors including context”). Soulinthong has

failed to offer evidence sufficient to create a genuine issue that TrustPoint’s

reasons for firing her were a pretext for gender discrimination.

      Soulinthong also contends that the district court erred in granting summary

judgment to TrustPoint on her retaliation claims, which she based on her having

complained to Watters early on in her employment about discriminatory treatment

and then having been fired. Like Soulinthong’s Title VII and § 1981 claims, the

McDonnell Douglas burden shifting framework applies to Soulinthong’s retaliation

claims, which rely on circumstantial evidence. Brown v. Ala. Dep’t of Transp.,

597 F.3d 1160, 1181 (11th Cir. 2010). To establish a prima facie case of

retaliation, Soulinthong must show (1) that she “engaged in a statutorily protected


                                           8
              Case: 16-15684    Date Filed: 06/13/2017   Page: 9 of 10


activity,” (2) that she “suffered an adverse employment action,” and (3) “a causal

link between the protected activity and the adverse action.” Id. (quotation marks

omitted). To establish the causal link, “a plaintiff must show that the decision-

makers were aware of the protected conduct, and that the protected activity and the

adverse actions were not wholly unrelated.” Shannon v. Bellsouth Telecomms.,

Inc., 292 F.3d 712, 716 (11th Cir. 2002) (quotation marks omitted).

      If the plaintiff cannot show that the decision maker knew of the protected

conduct, she may still be able to establish a prima facie case under the cat’s paw

theory of liability. Under that theory, Soulinthong may establish causation by

showing that Tabor followed the biased recommendation of an employee with

discriminatory animus without independently investigating the basis for the

recommendation. See Stimpson v. City of Tuscaloosa, 186 F.3d 1328, 1332 (11th

Cir. 1999). Soulinthong contends that she can establish a prima facie case under

the cat’s paw theory because, even though no evidence shows that Tabor knew she

had complained about discriminatory treatment, Watters (whom Soulinthong

complained to) caused her termination.

      While Tabor consulted with Watters about whether termination was

appropriate, Tabor made the final decision to terminate Soulinthong, and he did so

after overruling Watters’ earlier recommendation that he fire her based on the

paycheck incident. As a result, Tabor did more than “rubber stamp” any


                                          9
              Case: 16-15684       Date Filed: 06/13/2017      Page: 10 of 10


recommendation Watters made to terminate Soulinthong. The evidence shows that

he instead independently investigated the problems leading up to Soulinthong’s

termination. Because Soulinthong has failed to establish a causal link between her

complaint and her termination, summary judgment to TrustPoint on her retaliation

claims was proper.6

       AFFIRMED.




       6
          Soulinthong also asserted state law contract claims against TrustPoint. The district
court in its summary judgment order dismissed those claims without prejudice, and Soulinthong
does not challenge the dismissal of those claims.


                                              10